Justice SAYLOR,
concurring.
In matters such as forfeiture, the direct and collateral consequences dichotomy has always seemed to me to be a nebulous one. Depending on the nature and severity of the forfeiture, there are often very reasonable grounds for disagreement as to the appropriate categorization, and the ultimate judicial categorization seems to me to carry too much subjectivity to be self-sustaining as a matter of pure reason.
Nevertheless, this Court’s precedent embodies the direct versus collateral consequences inquiry; the Padilla Court expressly refrained from addressing the appropriateness of the test in the Sixth Amendment context, see Padilla v. Kentucky, 559 U.S. 356,-, 130 S.Ct. 1473, 1481, 176 L.Ed.2d 284 (2010) (“Whether that distinction is appropriate is a question we need not consider in this case because of the unique nature of deportation.”); and the limited threshold question which has been put before the Court is whether Padilla undermines the direct versus collateral consequences test in a matter outside the deportation arena. See Majority Opinion, at 346.
In terms of the second issue presented (i.e., the application of the direct versus collateral consequences test), I view the majority’s approach as being consistent with the tenor of the prior decisions, as courts have generally resisted characterizing the instant types of losses as punitive.1 Accordingly, while I might reach a different conclusion were this entirely a matter of first impression, I find the majority decision to be a correct one in view of the existing authority.
Finally, I appreciate that courts must be circumspect about widening the avenues for after-the-fact plea challenges. Although I find it troubling that counsel may not have advised Appellee of a very substantial collateral consequence of his plea, ultimately, my vote is to join the majority opinion.
Justices BAER and McCAFFERY join this Concurring Opinion.

. See, e.g., Flemming v. Nestor, 363 U.S. 603, 617, 80 S.Ct. 1367, 1376, 4 L.Ed.2d 1435 (1960) (holding that the termination of social security benefits does not constitute punishment for purposes of, inter alia, the Ex Post Facto Clause); cf. Artway v. Attorney Gen. of N.J., 81 F.3d 1235, 1266 (3d Cir.1996) (concluding that, in evaluating whether the "sting” of an otherwise civil, remedial measure is so harsh that it constitutes punishment, case precedent "does not tell us where the line falls that divides permissible from impermissible effects, but we know [it] is somewhere between imprisonment and revocation of citizenship on the one hand, and loss of a profession or benefits on the other” (emphasis added)); Commonwealth v. Williams, 574 Pa. 487, 832 A.2d 962 (2003) (suggesting that the loss of monetary benefits is not severe enough to be deemed excessive for purposes of the final prong of the seven-factor test announced in Kennedy v. Mendoza-Martinez, 372 U.S. 144, 83 S.Ct. 554, 9 L.Ed.2d 644 (1963)).